UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6225


ROBERT H. JOHNSON,

                    Petitioner - Appellant,

             v.

DREW STANLEY, Superintendent, Warren Correctional Institution,

                    Respondent - Appellee.


Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:18-cv-00144-FDW)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert H. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert H. Johnson seeks to appeal the district court’s order denying his motions to

clarify and to appoint counsel in his 28 U.S.C. § 2254 (2012) proceedings. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Johnson seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we deny Johnson’s motion to appoint counsel and we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2